658



           OFFICE   OF THE ATTORNEY      GENERAL       OF TEXAS
                              AUSTIN
gROVLRsLLLERa
*rTO”NLv  OLNCRAL




  aaaoroblo uoonr 1. 8&o?,           -
  88880 moord 0s oolwol
  8opltol 888tioa
  Au&la, To800




                Yo hn   fo   attea                     pw    lottor    of
.' kvo8bor 15, l99155,




                             iw   a8 vhethor the lo800 la la
                             tihothor or aot,   vitb   the   8tato’r
                         a m la ter lttwh to th e-*a -
                       ~1 p o mr tr p r wwd fa rhhiblt
         'A'.  8lMO the woto   la tba kaofMtor  ad vlll
         aot k bou& mtll H aotuallr to& pomo8alom,
         it 18 sot oi rwhwt.rlU
                                                                          659



loaoroblo Uoonr 1. mr,           *CI   2




             IO oaovor to rpur rlrot gluotioa, l.o."vhothor tho
*w      lo-*   mm or- - l-# -vo ~Tp o  th-nt_-         ?~TlOV o f
                                             l #+r @ ful
        vaa1om1   aau IM     OS rua    waao   ra1aa to nve*a     aa
~*rzo*.oto.        T& rut&d87      to rmoutr tbr kooo aa bOLU
J    tho 8tato lo llear~     lyroowd la 8.B. 317, co fouad In
tolmo   5, M        989, Voraoa 0 Tone 8ooolm Lw Ikrvloo, 49th
t~olntwo,        no#llu   80001m, m5.     I&  ov101000 of th
lo nw ~o o wa t lp p a rto b ewet r o no o rMlo lEd vo bollon
the r ( r o o 8o lr
                  lot wlttra  to bo lm gad So@ farm.
         Your oeam$ qwotloa 108 %a7 the to4eral Uorko Ad-
mlalotrOtoe,or him dal7 luthorirod ropmoatmtlrr,,  after
old 2arw momoat     lo l-d    ,br forr, lttwh oad m&e l
porto fluoh leooo m larootor7 af Item alto4 lo owh lomu
am ‘hhiblt     AL’?”

      Burr1top1m     5. r-wP** t& of the                       Iwo.   in
queotlon,
      vo $13 the f011w1ag ooatowo I %a0
lb11 not be blobla$ ea .lthe; prty     wttll ?me:~iiii-~:-
ooooioa of tho &mod m              The  lr fo o tivo
                                                  dnte  o fth e
   oemoat, thoco~oro, vllT bo it &ad whoa ropmnntotlroo
F. F
“p      syo  tee  mtw     pgoooooloa uu *bt uboo the &an
            Pho %rhlblt A OF la*ratm7 of ltno a437bo at-
tno hr’eto tlwlo *00*a ma4 d0 8 p a r th
                                      t orol  ottm y tlmab e-
     th elrr~otln doto.
fo r e
           Troot~~     tbo   &ova   lotlof~oto~ll7   laovero   four la-
w-7r    vo nro